ORDER
Considering the Petition to Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel and the representation by Disciplinary Counsel that respondent, Arthur J. Cobb, Jr., does not oppose the transfer,
IT IS ORDERED that Arthur J. Cobb be transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22 B pending further orders of this court.
Pursuant to Supreme Court Rule XIX, § 26 E, this order shall be effective immediately.
KNOLL, J., not on panel.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana